Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony T. Morrison appeals the district court’s order denying his 18 U.S.C. § 8582(c)(2) (2006) motion. We have reviewed the record and find no reversible error. See United States v. Lindsey, 556 F.3d 238, 244-46 (4th Cir.2009); United States v. Hood, 556 F.3d 226, 232-33 (4th Cir.2009). Accordingly, we affirm for the reasons stated by the district court. United States v. Morrison, No. 3:05-cr-00080-RLW-2 (E.D.Va. Oct. 10, 2008). We deny Morrison’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.